Exhibit 10.24
SECOND AMENDMENT
TO THE
SUPPLEMENTAL EXECUTIVE RETIREMENT BENEFITS AGREEMENT
THIS SECOND AMENDMENT is entered into this 11th day of February, 2010, effective
as of January 1, 2010, by and between Georgia Bank & Trust Company of Augusta, a
Georgia bank (the “Bank”), and DARRELL R. RAINS (the “Executive”).
The Bank and the Executive executed the Supplemental Executive Retirement
Benefits Agreement on December 19, 2008, effective as of January 1, 2009 (the
“Agreement”), and executed the First Amendment on March 30, 2009, in which
Exhibit A was restated. The undersigned desire to amend the Agreement for the
purpose of increasing the amount of the benefits in the Agreement.
NOW, THEREFORE, the parties do hereby agree, effective as of January 1, 2010, to
amend the Agreement by deleting Exhibit A to the Agreement in its entirety and
substituting therefore a restated Exhibit A containing the increased benefits
attached to this SECOND AMENDMENT on page 2 hereof.
Except as specifically amended hereby, the Agreement shall remain in full force
and effect as prior to this SECOND AMENDMENT.
IN WITNESS OF THE ABOVE, the Bank and the Executive have executed this SECOND
AMENDMENT on the date first set forth above.
Executive: Georgia Bank & Trust Company of Augusta

                  /s/ Darrell R. Rains   By:   /s/ Ronald L. Thigpen            
     
DARRELL R. RAINS
      Title:   Executive Vice President    
 
          and Chief Operating Officer    

 

 



--------------------------------------------------------------------------------



 



Exhibit A
SECOND AMENDMENT
DARRELL R. RAINS
“Full Benefit Date” = July 13, 2021 (age 65)
“Full Benefit” = $72,000
“Payment Commencement Date” – The later of the first business day of the month
following the month in which Executive attains age sixty-five (65) (July 13,
2021) or the first business day of the month following the month in which
Executive experiences a Separation from Service.
“Limited Benefit” – Determined by reference to the following table (See Note 1):

          Year   Limited Benefit  
January 1, 2009 to December 31, 2009
  $ 7,200  
January 1, 2010 to December 31, 2010
  $ 10,600  
January 1, 2011 to December 31, 2011
  $ 16,182  
January 1, 2012 to December 31, 2012
  $ 21,764  
January 1, 2013 to December 31, 2013
  $ 27,345  
January 1, 2014 to December 31, 2014
  $ 32,927  
January 1, 2015 to December 31, 2015
  $ 38,509  
January 1, 2016 to December 31, 2016
  $ 44,091  
January 1, 2017 to December 31, 2017
  $ 49,673  
January 1, 2018 to December 31, 2018
  $ 55,255  
January 1, 2019 to December 31, 2019
  $ 60,836  
January 1, 2020 to September 30, 2020
  $ 65,873  
October 1, 2020 to December 31, 2020
  $ 68,818  
January 1, 2021 and thereafter
  $ 72,000  

      Note 1:  
In the event of Executive’s voluntary termination prior to attaining age
fifty-five (55), this Limited Benefit is forfeited per Section 2(b) of this
Agreement.

The undersigned DARRELL R. RAINS (the “Executive”) hereby acknowledges that he
or she has reviewed this Exhibit A to the Supplemental Executive Retirement
Benefits Agreement and that the information set forth in this Exhibit A is true
and correct in all material respects.

         
/s/ Darrell R. Rains
  03/02/10    
 
DARRELL R. RAINS
 
 
Date this Exhibit A signed    

 

2